DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 7/22/2022. In particular, claim 1 has been amended to recite a food and/or beverage package and to recite substantially free of surfactant. This presents the claims in a manner with a scope not previously examined. Thus, the following action is properly made FINAL.
Claim Rejections - 35 USC § 112
The indefinite rejections presented in the previous Office Action are withdrawn in view of the amendments and discussion provided.
Claim Rejections - 35 USC § 102
Claim(s) 1-9, 14-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gibanel (US 2020/0056066).
It is noted that Gibanel qualifies as prior art under 102(a)(2) as it claims priority to a provisional application filed on 10/19/2016, which is earlier than the foreign priority date of the instant application of 12/15/2017.
Gibanel teaches coating compositions for food or beverage cans (abstract) which uses an acrylic polymerized latex and alkali soluble resin (¶ 7-9) and optionally includes crosslinkers such as a hydroxyalkylamide crosslinker and phenoplast (resole phenolic crosslinker) (¶66). The alkali soluble (“ASR”) resin is acid functional acrylic polymer prepared by conventional polymerization, preferably an organic solution polymerized acrylic polymer (¶ 32, 45). Gibanel teaches an ASR additive formed from acrylic acid (¶143) and the acrylic latex contains ethyl acrylate and is styrene free and contains no surfactants (¶ 129). Gibanel teaches spray coating compositions coated on aluminum beverage containers (¶150). Gibanel teaches a catalyst such as toluene sulfonic acid (¶61) in an amount of 0.1 wt% to about 3 wt% (¶ 62). Alternatively, the total amount of surfactant used in Table 3 forming a latex is 0.0558+0.0698+0.27+0.37 = 0.7656wt%. The instant specification states at pg. 12, ¶ 71 “By essentially free in relation to surfactants, it meant that the emulsion polymerization reaction mixture comprises less than 1 wt% of surfactant based on the total weight of the emulsion polymerization reaction mixture.” Thus, the amount of 0.7656wt% present in Table 3 falls in the claimed range of ‘substantially free’ or less than 1 wt%.
Gibanel teaches examples where the acrylic latex is mixed with the ASR additive and a crosslinkers such as Primid QM 1260 (Table 5). It is noted that Primid QM 1260 is a hydroxyalkylamide crosslinker (¶ 66). 
It is noted that the claims are recited in the product-by-process format by use of the language, “an emulsion polymerized” and “a solution polymerized” and “is obtainable by a method comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Claim Rejections - 35 USC § 103
Claims 1-6, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 5,840,384) in view of Chang (US 3,919,154).
Noda teaches a coating composition for an exterior surface of a can (abstract) used as a vessel for food and beverages (col. 1, ln. 18-20) where the composition is a water soluble or water dispersible resin having a carboxyl functionality, an epoxy resin, and an amine (col. 2, ln. 15-20) and the can includes steel (col. 5, ln. 20).
Noda does not explicitly recite the composition has a solution polymerized acrylic material, emulsion polymerized acrylic latex, and crosslinker.
However, Chang teaches an aqueous coating composition of an acrylic polymer latex, an acrylic polymer solution and an aminoplast (abstract). Chang teaches an amino resin crosslinking agent is present (abstract). Chang teaches an acrylic latex produced from a copolymer having methacrylic acid (col. 11, ln. 1-45) and an acrylic copolymer formed from a solution polymerization having methacrylic acid present (col. 11, ln. 46-69). These are formulated together with a melamine crosslinking agent, hexamethoxymethylmelamine (col. 12, ln. 8-44) which is capable of crosslinking the acid groups on the copolymers. The acrylic latex does not contain styrene. Chang teaches the compositions can be coated by spraying (col. 2, ln. 25) thus making it a spray composition. Chang teaches an embodiment where the surfactant is replaced by a polymer and surfactants are eliminated (col. 2, ln. 54-63, 65-68; col. 9, ln. 60-col. 10, ln. 49) and therefore, no surfactant is present.
It is noted that the claims are recited in the product-by-process format by use of the language, “an emulsion polymerized” and “a solution polymerized” and “is obtainable by a method comprising…” Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Chang teaches that the only components added to the acrylic latex copolymerization are the monomers, chain transfer agent, surfactants, water, and initiator. As such the solvent phase must be composed of only the monomers and necessarily has a greater concentration of monomers than the aqueous phase. Thus, the partition coefficient of the solvent phase : aqueous phase of the monomer component is greater than 1.
It would have been obvious to one of ordinary skill in the art to use the compositions of Chang with the paint cans of Noda because the compositions of Chang have high gloss and excellent appearance (col. 1, ln. 33-40) and improved sag properties (col. 18, ln. 55-65) and can be prepared without organic solvents or surfactants and thus eliminates the problem of incompatibility and water sensitivity (col. 2, ln. 47-68).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noda (US 5,840,384) in view of Chang (US 3,919,154) and Koleske (US 4,243,569).
The discussion with respect to Noda and Chang above is incorporated herein by reference.
Noda and Chang do not explicitly recite the phosphoric acid of claims 12-13.
However, in view of Koleske's recognition that toluenesulfonic acid and phosphoric acid are equivalent and interchangeable as catalysts for acrylic latex coatings (col. 8, ln. 55-64), it would have been obvious to one of ordinary skill in the art to substitute toluenesulfonic acid and phosphoric acid and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel (US 2020/0056066).
The discussion with respect to Gibanel above is incorporated herein by reference.
Gibanel teaches the amount of crosslinker is used in preferable amounts of at least 1 wt% and less than 10 wt%, more preferably from 5 to 7.5 wt% (¶ 86) which overlaps the range recited in claim 11. 
Gibanel teaches amounts of crosslinkers which overlap claimed ranges. It is well settled that where prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See MPEP 2144.05; In re Harris, 409, F3.d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 3d 1379, 1382 (Fed. Cir 1997); In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974). In light of the cited patent case law, it would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Gibanel suggests the amount of crosslinker. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Gibanel. See MPEP 2123.

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel (US 2020/0056066) in view of Kaplan (US 5,889,126).
The discussion with respect to Gibanel above is incorporated herein by reference.
Gibanel does not explicitly recite the hydroxyalkylamide crosslinker of claim 10.
However, Kaplan teaches hydroxyalkylamide copolyesters having the structure 
    PNG
    media_image1.png
    47
    186
    media_image1.png
    Greyscale
  where n is 2-100 and P is the polymer chain of a polyester (abstract, col. 1, ln. 45-63). A polyester polymer chain having at least 2 hydroxyalkylamide groups necessarily meets the formula (IV) of claim 10. Kaplan teaches the polyester hydroxyalkylamide compounds are suitable for crosslinking polymers having acid groups (col. 1ln. 64-col. 2, ln. 3)
The prior art contains all the claimed limitations, with the only difference being the lack of actual combination in a single prior art reference. Notably, the hydroxyalkylamide of claim 10 is not present in Gibanel. One of ordinary skill could have combined the elements by known methods, and that in combination, each element performs the same function as it does separately. Notably, one of ordinary skill in the art could have used the polyester hydroxyalkylamide of Kaplan, which is taught as a crosslinking agent, in the composition of Gibanel which teaches hydroxyalkylamides as crosslinking agents. One of ordinary skill would have recognized that the results of the combination were predictable. Notably, that the use of the polyester hydroxyalkylamides of Kaplan would crosslink the acid containing polymers of Gibanel.
Alternatively, the prior art contains a composition which differs from the claims by the substitution of some component with other components. Notably, the composition of Gibanel uses a hydroxyalkylamide which differs from the hydroxyalkylamide of claim 10. The substituted components and their functions were known in the art. Notably, Kaplan teaches polyester hydroxyalkylamides which necessarily meet the formula of claim 10. One of ordinary skill could have substituted one known element for another, and the results would have been predictable. Notably, that the use of the polyester hydroxyalkylamides of Kaplan would crosslink the acid containing polymers of Gibanel.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibanel (US 2020/0056066) in view of Koleske (US 4,243,569).
The discussion with respect to Gibanel above is incorporated herein by reference.
Gibanel does not explicitly recite the phosphoric acid of claims 12-13.
However, in view of Koleske's recognition that toluenesulfonic acid and phosphoric acid are equivalent and interchangeable as catalysts for acrylic latex coatings (col. 8, ln. 55-64), it would have been obvious to one of ordinary skill in the art to substitute toluenesulfonic acid and phosphoric acid and thereby arrive at the present invention. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 

Chang
Applicant argues that the coatings of Chang does not disclose paints for food and/or beverage packages. While this is accurate, there is no teaching in Chang that excludes it from use in food and/or beverages packages.
Applicant argues that a skilled person would know that (I) high gloss paints are typically used in automotive applications and (II) that problems such as sagging are associated with paints for automotive and industrial end uses, not typically for food and/or beverage packaging coatings.
This is not persuasive. How a paint is typically used is not persuasive as to whether there is a motivation to combine two references. 

Gibanel
Applicant argues that the emulsion polymerized acrylic latex of Gibanel is formed in the presence of, and thus contains, surfactants. 
This is not persuasive. ¶ 129 of Gibanel describes forming the acrylic latex and no surfactant is added. Applicant appears to argue that the polymeric emulsifier used in ¶129 corresponds to a surfactant. However, nothing on record articulates that an emulsifier is synonymous with a surfactant. Therefore, absent such evidence, it is improper to assume that the emulsifier used in Example 2 of Gibanel is a surfactant as it does not state it is a surfactant.
Additionally, Applicant directs attention to Table 3 of ¶ 134 as evidence that the surfactant AEROSOL OT 70 is used in forming the latex. However, AEROSOL OT 70 surfactant is used in 0.0698 wt% in Reactor A1, 0.37 wt% in Part B2. Additional surfactants used in Table 3 include polyethylene glycol sorbitan monolaurate (0.0558 wt% in Reactor A1 and 0.027 wt% in part B2). The total amount of surfactant used in Table 3 is 0.0558+0.0698+0.27+0.37 = 0.7656wt%. The instant specification states at pg. 12, ¶ 71 “By essentially free in relation to surfactants, it meant that the emulsion polymerization reaction mixture comprises less than 1 wt% of surfactant based on the total weight of the emulsion polymerization reaction mixture.” Thus, the amount of 0.7656wt% present in Table 3 falls in the claimed range of ‘substantially free’ or less than 1 wt%.
Thus, as Gibanel teaches examples that use emulsifiers instead of surfactants and teaches examples that use surfactants in the claimed range, Gibanel remains relevant prior art and does not teach away from using latex materials that are ‘substantially free’ of surfactant.
Additionally, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). The presence of a surfactant does not criticize, discredit or discourage omitting or excluding a surfactant. Therefore, Gibanel does not teach away from excluding a surfactant.

Noda in view of Chang
Applicant argues that Chang relates to paint compositions for automotive end use. This is not persuasive. Chang discusses specific examples which are suitable for automotive topcoat applications. A preferred embodiment is not controlling, rather, all disclosures “including unpreferred embodiments” must be considered. See MPEP 2123 and In re Lamberti 192 USPQ 278, 280 (CCPA 1976) citing In re Mills 176 USPQ 196 (CCPA 1972). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. See MPEP 2123 and In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Chang is not limited to automotive topcoats.
Applicant argues that Noda and Chang are in different technical fields. It is presumed that Applicant is alleging different fields of endeavor. 
It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chang desires a coating composition which exhibit high gloss and excellent appearance (col. 1, ln. 38-39). This is reasonably pertinent to the particular problem with which the Applicant was concerned, as the gloss of the examples was measured in the instant specification (see ¶ 349, Table 9). Additionally, Chang seeks coatings that shows resistance to water for extended time (col. 29, ln. 31-33) which corresponds to the corrosion resistance discussed by the Applicant. Thus, Chang is analogous art. 
Additionally, Chang is in the same field of endeavor as the instant application. The instant application discusses the field at pg. 1, ¶ 1 as a coating composition. Chang is directed to coating compositions (abstract). Therefore, Chang is in the explicit field of endeavor of the instant application. 
Additionally, it is noted that Noda desires a glossy surface (abstract) and thus is also relevant to Chang.
Applicant argues that there is no reason to combine Noda and Chang. This is not persuasive as a reason has been presented in the rejection above, notably, because the compositions of Chang have high gloss and excellent appearance (col. 1, ln. 33-40) and improved sag properties (col. 18, ln. 55-65) and can be prepared without organic solvents or surfactants and thus eliminates the problem of incompatibility and water sensitivity (col. 2, ln. 47-68).
Applicant asks why would a skilled person expect the paints of Chang to have properties suitable for packaging end use. This is not persuasive because Applicant has not alleged the paints are not compatible. As noted above, the coatings of Chang have an excellent appearance, which is relevant to a food and/or beverage packaging coating as discussed by Noda at (col. 1, ln. 18-24). 

Kaplan
Applicant argues that Kaplan provides no teaching for a food and/or beverage packaging. This is not persuasive. Kaplan id directed to crosslinkers for carboxyl and anhydride groups. As Chang and Gibanel contain polymers having carboxyl and/or anhydride groups and seeks to crosslink these polymers, Kaplan is relevant. 
Applicant argues that Kaplan is not directed to coating compositions containing acrylic materials. This is not persuasive. Kaplan is directed to lacquers (col. 1,ln. 5-11) which is a type of coating and Kaplan teaches carboxyl functional acrylate polymers (col. 5, ln. 9-21) which are acrylic materials. Thus, Kaplan teaches coating compositions of acrylic materials.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764